Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 5/5/21.  Claim 46 is pending and considered on the merits.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
This claim is to a method of treating a dog in need thereof by administering any unfractionated, heterogeneous cell population that a) comprises bioactive cells and b) comprise anti-neoplastic activity.   This reads broadly on treating a dog with any disease from psoriasis to cancer with any unfractionated, heterogeneous cell population that comprises bioactive cells and anti-neoplastic activity.
The only disease identified by the Applicant is chronic kidney disease (CKD) and the only cells suitable for its treatment are bioactive renal cells populations (see Field of Invention, pg. 1 and Summary of Invention, pg. 2).  Searching the Specification does not provide any hits for the terms “topical”, “skin”, “cosmetic”, “ointment”, “lotion”, or “salve” which are typical keywords expected when describing “topically administering a cell population”.   Indeed the only cited administration of the kidney cells is by injection in both the Summary of Invention and Examples 1-3.   Example 1 administers the kidney cells via incision as well as injection.  However, none of these supports topical administration. 
In summary, this claim lacks written description for the following reasons:
The Specification only discloses treating CKD in the Specification, not the myriad diseases encompassed in the broad scope of the method. 
There is no expressed support for topical administration to treat the multitude of diseases of the method, including CKD.
The only cells disclosed suitable for the invention that are both bioactive and anti-neoplastic are renal cells.
46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988). These factors include, but are not limited to: 
(A) The breadth of the claims;  (B) The nature of the invention;
This claim is method of treating a dog in need thereof by administering any unfractionated, heterogeneous cell population that a) comprises bioactive cells and b) comprise anti-neoplastic activity.   This reads broadly on treating a dog with any disease from psoriasis to cancer with any unfractionated, heterogeneous cell population that comprises bioactive cells and anti-neoplastic activity.
(C) The state of the prior art; (D) The level of one of ordinary skill;
(E) The level of predictability in the art;
The art provided by the Applicant and a search did not provide any references that taught topically applying any unfractionated, heterogeneous cell population comprising bioactive cells and anti-neoplastic activity to treat the broad scope of diseases claimed.
 (F) The amount of direction provided by the inventor;
The specification does not expressly recite topical application of any cells to treat diseases.  The only disease treated includes chronic kidney disease (CKD) and the only cells suitable for this treatment are bioactive renal cells populations (see Field of 
(G) The existence of working examples; and 
Examples 1-3 are only drawn to treating CKD with populations of renal cells and the administration is by injection or incisions, not topical.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Therefore the Applicant has not provided sufficient evidence that would predictably treat a dog for the numerous diseases inside the scope of claim 46 with the cell composition.  
In the instant case several of these factors are missing and do not provide assurance that  the disclosure is enable and that undue experimentation would be needed to make and use this invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (KR 20150085818, published 7/25/15).  Since this document is in Korean, an English translation is provided. All citations to this document will be from the translation.
nd paragraph).  The cell population treats renal diseases (pg. 20, Cell population).  This cell population is formulated for topical administration (pg. 13, 1st paragraph) in a patient.  The patient includes both humans and dogs (pg. 17, 2nd to last paragraph).   
	While Basu et al. does not expressly state that these bioactive kidney cells are anti-neoplastic, this appears obvious because their cell population comprises renal tubular cells (pg. 8, 1st paragraph) which are the same cells used by the Applicant (Specification, pg. 6, last 2 full paragraphs).  Therefore, the same cells should have the same properties (MPEP 2112.01 I and II).  
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699